Order entered April 14, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00139-CR

                           EX PARTE PABLO CHAVEZ

                On Appeal from the 292nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. WX21-90111

                                        ORDER

       Before the Court is the April 13, 2021 request of court reporter Kelly

Simmons to file a supplemental reporter’s record containing State’s Exhibit No.

14. The supplemental reporter’s record has been tendered to the Clerk of the Court

for filing.

       We GRANT Simmons’s request and ORDER the supplemental reporter’s

record filed as of the date of this order.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE